Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No.:______________________

PERMANENT GENERAL ASSURANCE CORPORATION OF OHIO, an Ohio corporation

       Plaintiff,

vs.

PAUL FABRIZIO,
JULIENNE FABRIZIO,
JUSTIN SCHWEAR,
CAMIE RANDALL, as mother and lineal heir to TERRIN SPITZ, and
DENVER TRANSFER GROUP a/k/a GENTLE HANDS MOVING AND DELIVERY, a
Colorado limited liability company.

       Defendants.

______________________________________________________________________

               COMPLAINT FOR DECLARATORY JUDGMENT
______________________________________________________________________

       Plaintiff Permanent General Assurance Corporation of Ohio, by and through its

attorneys, Lambdin & Chaney, LLP, for its Complaint for Declaratory Judgment, states

the following:

                               JURISDICTION AND PARTIES

       1.        Plaintiff Permanent General Assurance Corporation of Ohio (“Permanent

General”) is an Ohio corporation with its principal place of business in Nashville,

Tennessee.

       2.        Defendant Paul Fabrizio and Julienne Fabrizio are Colorado residents.

       3.        Defendant Justin Schwear is a Colorado resident.
Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 2 of 11




        4.    Defendant Camie Randall, as mother and lineal heir to Terrin Spitz, is a

Colorado resident.

        5.    Defendant Denver Transfer Group a/k/a Gentle Hands Moving and Delivery

is a Colorado limited liability company.

        6.    Plaintiff is of diverse citizenship from the Defendants.    The matter in

controversy exceeds, exclusive of interest and costs, the sum specified in 28 U.S.C. §

1332.

        7.    All necessary parties under Fed. R. Civ. P. 57 and 28 U.S.C. § 2201 are

before the court.

                               FACTUAL BACKGROUND

        A.    The Accident

        8.    According to the Traffic Accident Report attached as Exhibit 1, on February

24, 2018, Justin Schwear was driving a 2012 International Truck with a gross vehicle

weight rating of 10,001 to 26,000 pounds. It was owned by HHK Vehicles, Inc. and was

being operated by Gentle Hands Moving, Carrier Identification #2429091

        9.    Justin Schwear’s address was 9045 W. 45th Place, Wheat Ridge, Colorado

80033.

        10.   The 2012 International Truck was owned by HHK Vehicles, Inc. and was

being operated by Gentle Hands Moving. It had a Gross Vehicle Weight Rating of 10,001

to 26,000 pounds.

        11.   Terrin Spitz was a passenger in the 2012 International Truck.

        12.   Justin Schwear ran off the side of the road, impacting three trees, before

coming to a rest.



                                            2
Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 3 of 11




      13.       The collision resulted in Terrin Spitz’s death.

      B.        The Underlying Lawsuit
      14.       On February 12, 2019, in an action filed in Denver District Court, Camie

Randall, as mother and lineal heir to Terrin Spitz (now deceased) filed an Amended

Complaint (“Underlying Lawsuit”) against Denver Transfer Group a/k/a Gentle Hands

Moving and Delivery, a Colorado limited liability company; and Justin K. Schwear, attached

as Exhibit 2.

      15.       The Underlying Lawsuit alleges:

                ¶2     Defendant Transfer Group a/k/a Gentle Hands Moving and
                       Delivery (hereinafter referred to as “Defendant Gentle”) is a for
                       profit corporation organized under the laws of the State of
                       Colorado and actively doing business in the State of Colorado
                       with a principal address of 1888 Sherman Street, Denver,
                       Colorado 80203.

                ¶3     Defendant Justin Schwear is a resident and domiciliary of the
                       City of Wheat Ridge, County of Jefferson, State of Colorado
                       with an address of 9045 West 45th Place, Wheat Ridge,
                       Colorado 80033.

                ¶5     On February 27 (sic), 2018, Terrin Spitz was riding as a
                       passenger in a 2012 International Truck driven by Defendant
                       Justin Schwear.

                ¶6     Upon information and belief, Defendant Justin Schwear and Mr.
                       Spitz were acting in the course and scope of their employment
                       with Defendant Gentle as the time of the accident.

                ¶8     Defendant Gentle had no Workers’ Compensation coverage
                       available for Terrin Spitz and is accordingly limited to defenses
                       in this action pursuant to C.R.S. § 8-41-101.

                ¶ 11   Plaintiff asserts wrongful death damages for the benefit of the
                       Plaintiff and against the Defendants in accordance with C.R.S.
                       §§ 13-20-101 et seq., 13-21-201, 13-21-202, 13-21-203, and
                       13-21-203.5.

                ¶ 12   As a direct and proximate result of the Defendants’ negligence,
                       Plaintiff’s damages arising out of the death of her son, include

                                               3
Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 4 of 11




                        grief, loss of companionship, impairment of the quality of their
                        life, inconvenience, pain and suffering, and emotional distress.
                        Plaintiff has incurred and are (sic) entitled to recovery for
                        reasonable funeral expenses as well as net financial loss
                        sustained by the Plaintiff due to the death of Terrin Spitz.

       16.    Camie Randall, through her attorneys at Anderson Hemmat, LLC, is asserting

that Justin Schwear is an insured under a policy issued by Plaintiff Permanent General to

Paul and Julienne Fabrizio.

       17.    After Permanent General denied coverage, Anderson Hemmat, LLC provided

Notice of Damages Hearing following Defendant Schwear’s entry of default in the Underlying

Lawsuit.

       18.    Despite repeated requests, Anderson Hemmat, LLC has not provided its

reasoning as to why it believes there would be coverage under Permanent General ‘s

personal auto policy.

       C.     The Insurance Contract

       19.    Permanent General first issued Personal Auto policy number CO2870044

to Paul Fabrizio effective 03/23/2016, which renewed and was in effect on the date of this

Accident with an effective policy period of 09/30/2017 to 03/31/2018.

       20.    The complete policy with all endorsements is attached as Exhibit 3.

       21.    Paul Fabrizio’s address on the Policy Declarations was listed as 9535 W.

53rd Place, Arvada, CO 80002-2939.

       22.    As shown on the Renewal Policy Declarations, the Drivers/Household

Members included:




                                                4
Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 5 of 11




       23.    The listed vehicles included:




       24.    Endorsements Made Part of this Policy at Time of Issuance included:




       25.    Endorsement PA 039-1112-CO was the Insurance Application completed by

Paul Fabrizio on March 23, 2016. Mr. Fabrizio represented none of the listed vehicles were

used to conduct business; that all household residents over the age 14 were listed; that all

persons that may regularly or occasionally driver a listed vehicle were identified; and that

neither the named insured nor any driver owned any other motor vehicles not insured by

Permanent General.

       26.    In the Colorado Auto Policy Form Number PA001—517-CO, under

GENERAL AGREEMENT TO INSURE:

              1.     Subject to all terms of this policy, we agree to insure you for the
                     coverages you buy from us, as shown on the declarations
                     page, if:

                     b.     The information you gave us in your application is
                            truthful and correct.

              3.     This policy is part of a binding legal contract between you and
                     us. The contract also includes all of these forms (which are all
                     hereby made a part of this policy as if attached):

                     a.     The application, and information within it upon which
                            we relied when issuing this policy;
                     b.     The declarations page;
                     c.     Endorsements we issue; and
                     d.     Coverage election and rejection forms.

                                              5
Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 6 of 11




     27.   Under PART I – LIABILITY COVERAGE, Insuring Agreement:

           1.     Subject to the limits of liability, if you buy Liability Coverage from
                  us on this policy, we will pay compensatory damages, for which
                  an insured person is legally liable to others because of:
                  a.     Bodily injury; or
                  b.     Property damage;
                  that results from a motor vehicle accident. These damages
                  include prejudgment interest on compulsory damages that may
                  be awarded against an insured person.

     28.   Under PART I – LIABILITY COVERAGE, Additional Definitions:
           “Insured”, in this Part I, means:
           1.     You, a family member or an insured driver for the ownership
                  or use of a:
                  a.     Covered auto covered by this Part I;
                  b.     Non-owned auto or temporary substitute auto; or
                  c.     Trailer while being towed by a covered auto, a non-
                         owned auto, or a temporary substitute auto.

     29.   Under Exclusions:
           1.    We have no duty to defend and we do not provide this Part I –
                 Liability Coverage for an person for:
                 d.       Bodily injury to an employee, co-employee or employer
                          of that insured person that arises out of or in the course
                          and scope of employment.
                 g.       Bodily injury or property damage arising out the
                          ownership or use of any vehicle, other than a covered
                          auto, which is owned by, furnished to, or available for
                          the regular or frequent use of you, any insured driver,
                          any family member, or any person who resides in
                          your household.
                 m.       Liability assumed under a contract or agreement.
                 n.       Bodily injury or property damage that arises out of the
                          ownership or use of a covered auto when it is:
                          (1)      Rented, leased, loaned, sold or given to anyone
                                   in exchange for any form of value, compensation
                                   or reimbursement;
                          (2)      Entrusted to another person or party for the
                                   purpose of subleasing, leasing, renting or selling
                                   and is no longer in your possession; or
                          (3)      Under a conditional sales agreement and is no
                                   longer in your possession.


                                            6
Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 7 of 11




     30.   Under POLICY DEFINITIONS:
           In this policy:
           3.      “Additional acquired auto” means any auto you acquire,
                   other than a replacement auto, when you become the owner
                   during the policy period in effect if:
                   a.      We insure all autos owned by you on the date you take
                           possession of the newly acquired auto;
                   b.      No other valid and collectible insurance policy provides
                           coverage for that additional acquired auto;
                   c.      At our request, you make the additional acquired auto
                           available for inspection by us or our representative;
                   d.      You comply with any inspection requirements imposed
                           by law; and
                   e.      You pay the premium required by us.
                   As to an additional acquired auto:
                   c.      It will have coverage only for the first 14 days after you
                           become the owner unless you ask us within the initial
                           14-day period that you want to extend coverage for the
                           auto beyond the initial 14 days.
                   d.      If you do NOT ask us to insure the additional acquired
                           auto within 14 days after you become the owner, no
                           insurance applies to that additional acquired auto until
                           after you ask us to insure it and we agree to insure that
                           additional acquired auto.
           6.      “Auto” means a motor vehicle of the private passenger type
                   sedan, pickup truck, van or sport utility van that:
                   a.      Has a gross vehicle weight rating stated by the
                           manufacturer that is no greater than 10,000 pounds;
                   b.      Has either four wheels, or is a six wheel dual rear wheel
                           pick-up truck[.]
           8.      “Business” means any full-time or part-time job, trade,
                   profession, occupation, employment or commercial activity of
                   any kind. Business includes the transport of tools or supplies
                   in an auto between multiple job sites.
           11.     “Covered auto” means:
                   a.      A motor vehicle that:
                           (1)      You have asked us to insure; and
                           (2)      Is shown on the declarations page;
                           but only for the coverage(s) that have been bought for
                           it.
                   b.      An additional acquired auto.
                   c.      A replacement auto.


                                           7
Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 8 of 11




                 An auto or motor vehicle ceases to be a covered auto when
                 it is sold, assigned, gifted, titled transferred, or possession
                 permanently transferred, to anyone other than you, a family
                 member or an insured driver.
           19.   “Family member” means a person who (even if temporarily
                 living elsewhere):
                 a.       Resides in your household and is related to you by
                          blood, marriage or adoption;
                 b.       Usually resides in your household and is your ward
                          or foster child.
           21.   “Household” means the place:
                 a.       Where the named insured resides; and
                 b.       Which is located at the address shown on the
                          declarations page.
           24.   “Insured driver” is a person specifically identified on the
                 declarations page as an active driver under this policy.
           31.   “Motor vehicle” means a self-propelled land motor vehicle
                 that is:
                 a.       Subject to state motor vehicle registration laws; and
                 b.       Designed for use on public roads and highways.
           34.   “Non-owned auto” means an auto, it if is:
                 a.       Used with the express permission of the owner of the
                          auto and within the scope of that permission;
                 b.       Not owned by, registered to or available for regular or
                          frequent use by you, a family member, an insured
                          driver, or any person who resides in your
                          household;
                 c.       Not owned by, leased to or rented to your employer or
                          the employer of any family member, insured driver,
                          or any person who resides in your household;
                 d.       Not used for business purposes;
                 e.       Not an auto rented for more than 60 consecutive days
                          by you, a family member, insured driver, or any
                          person who resides in your household; or
                 f.       Not an auto in possession, for more than 60
                          consecutive days, by you, a family member, an
                          insured driver, or any person who resides in your
                          household.
                 A non-owned auto does not include a temporary substitute
                 auto.
           39.   “Own, “owned” and “owns” mean, as to a motor vehicle,
                 to:
                 a.       Hold legal title; or

                                         8
Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 9 of 11




                 b.      Have primary legal possession:
                         (1)     Subject to a written conditional sales
                                 agreement; or
                         (2)     Under a lease agreement of at least six
                                 continuous months.
           40.   “Owner” means, as to a motor vehicle, the person or party
                 who:
                 a.      Hold legal title; or
                 b.      Have primary legal possession:
                         (1)     Subject to a written conditional sales
                                 agreement; or
                         (2)     Under a lease agreement of at least six
                                 continuous months.
           41.   “Person” means a human being. A person does not include
                 any corporation, partnership, association or business.
           46.   “Replacement auto” means an auto that you acquire, when
                 you become the owner, if:
                 a.      It replaces a covered auto shown on the declarations
                         page;
                 b.      You no longer own the replaced covered auto;
                 c.      No other valid and collectible insurance policy provides
                         coverage;
                 d.      At our request, you make the replacement auto
                         available for inspection by us or our representative;
                 e.      You comply with any inspection requirements imposed
                         by law; and
                 f.      You pay the premium required by us when due.
           47.   “Reside, “resides” and “residing” mean to live at a dwelling
                 which is that person’s primary and legal domicile.
           49.   “Temporary substitute auto” means an auto that is a
                 substitute for a covered auto while that covered auto is not
                 in use due to breakdown, servicing, repair, loss or destruction
                 if the substitute auto is:
                 a.      Rented by you or an insured driver under a written
                         contract from a business engaged in renting motor
                         vehicles;
                 b.      Used with the express permission of the owner of that
                         auto and within the scope of that permission; and
                 c.      Not owned by you, a family member or any insured
                         driver.
                 An auto ceases to be a temporary substitute auto the
                 earlier of when:


                                         9
Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 10 of 11




                      a.   The covered auto it was replacing is repaired,
                           restored to service or replaced;
                      b.   The auto being rented is returned; or
                      c.   30 days.
                53.   “You” and “your” mean:
                      a.   The named insured; and
                      b.   If residing in the same household as the named
                           insured, his or her:
                           (1)    Spouse; or
                           (2)    Domestic partner who is properly registered as
                                  such under any state’s domestic partner or civil
                                  union law.
                           This insurance does not apply for a spouse or domestic
                           partner under any part of this policy if the named
                           insured is not a person or a trust for a person.

                                   CLAIM FOR RELIEF

          31.   Permanent General seeks declaratory judgment, pursuant to the Federal

Declaratory Judgments Law, 28 U.S.C. § 2201 et seq., and F.R.C.P. 57, on the following

points:

                a.    That Justin Schwear is not an insured under the Policy;

                b.    That the 2012 Intentional Truck is not an insured vehicle under the

                      Policy;

                c.    That business use is not covered under the Policy;

                e.    That there is no coverage under the Policy for the accident; and

                f.    That Permanent General had no duty to defend the Underlying

                      Lawsuit.

          32.   In requesting this declaratory relief, Permanent General is requesting an

interpretation of the rights, legal status, and legal relations of the parties pursuant to the

above law and facts.



                                             10
Case 1:19-cv-02573-LTB Document 1 Filed 09/10/19 USDC Colorado Page 11 of 11




        33.     Requesting such interpretation, and the Court thereafter providing such an

interpretation, is appropriate under the provisions of the Federal Declaratory Judgments

Law, 28 U.S.C. § 2201 et seq. and F.R.C.P. 57.

        WHEREFORE, Permanent General Assurance Corporation of Ohio requests a

determination of the rights, legal status, and/or other legal relations of the parties pursuant

to the above law and facts, and for all other good and valuable relief to which Permanent

General may be entitled, and for which the Court deems just and proper.

        PERMANENT GENERAL DEMANDS TRIAL TO A JURY ON ALL TRIABLE

ISSUES.

        DATED this 10th day of September, 2019.



                                           s/      L. Kathleen Chaney
                                           L. Kathleen Chaney
                                           LAMBDIN & CHANEY, LLP
                                           4949 South Syracuse Street, Suite 600
                                           Denver, CO 80237
                                           (303) 799-8889
                                           (303) 799-3700 (facsimile)
                                           Email: kchaney@lclaw.net
                                           Attorneys for Plaintiff Permanent General

Plaintiff’s Address:
P.O. Box 305054
Nashville, TN 37230-5054




                                              11
